DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  There was no new Information Disclosure Sheet (IDS) filed with this application since 24 May 2022, the date of the Applicant’s most recent response. 

 Status of Claims
This action is in reply to the application submitted by the applicant on 23 February 2021 and the response filed on 24 May 2022.
Claims 1-6 and 8 have been amended by the Applicant.
Claim 7 remains as originally filed
Claims 1-8 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Analysis:
Step 1: Claims 1-8 are all directed to a statutory category (e.g., a process, machine, manufacture, or composition of matter).  Claims 1-5 are directed to a process (method), Claims 6-7 are directed to a machine (system) and Claim 8 is directed to a product (apparatus).  The answer is YES.

Step 2A:  Claims 1-5 recite a method directed to the abstract idea to utilizing biometric feature information of a user to settle financial transactions.  Further, in support of this abstract idea, (Spec ¶ [0021]) recites, “The automatic authenticable range is an area for providing a payment service in which the payment terminal 3 automatically authenticates a user when the user carrying the smartphone terminal 2 makes a payment for the purchased product, and then makes the payment after the persona! authentication”.  Thus, biometric transaction authentication, a particular form of organizing of a human activity, is a fundamental economic practice.  Further, comparing biometric data, is a “Mental Process” as enumerated in Section I of the 2019 PEG.  

Step 2A.1:  In the instant application, relevant to the identification of the abstract idea, Claim 1, as representative, recites, “storing, one or more first biometric information in a memory”, “acquire second biometric information from a user” “determine the second biometric information to be corresponding to the first biometric information” and “transmitting payment information”.  The steps represent a series of data aggregation for identifying a user and authenticating transactions.  These steps contribute to “concepts performed in the human mind” which falls under the grouping of a mental process.  Therefore, the claims recite an abstract idea.  The answer is YES.

Step 2A.2:  This judicial exception is not integrated into a practical application.  The additional elements recited include a “computer” (processor) configured for executing instructions, a “mobile terminal” and a “memory” for storing transaction data, user data and biometric data.  
The memory is recited at a high level of generality (i.e. memory for storing biometric data). The processor(s) are also recited at a high level of generality (as a general purpose processor that performs generic computer functions of receiving data, capturing image data and performing calculations on data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.
None of the additional elements integrate the abstract idea into a practical application because the claimed features of these additional elements are merely applying the abstract idea to being carried out on a general purpose computing system.  Therefore, the claim is directed to an abstract idea. The answer is NO.

Step 2B:  The claim does not include additional elements that amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  
The “memory element” and “processor(s)” are recited at a high level of generality and are recited as performing generic computer functions (i.e. inputting data, calculating, storing data) routinely used in computer applications.  Generic computer components recited as performing generic computer functions that amount to no more than implementing the abstract idea with a computerized system.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 
The generic computer based limitations of “storing, one or more first biometric information in a memory”, “acquire second biometric information from a user” “determine the second biometric information to be corresponding to the first biometric information” and “transmitting payment information” are recited at a high level of generality and do not improve the computer based technology, rather are interpreted as applying an abstract idea on a general purpose computer and are interpreted as functions of a processor and memory element.
Therefore, the additional limitations in the claims do not improve the functioning of the computer itself, or improve any other technology or technical field.  Use of a generic computer does not transform an abstract idea into a patent-eligible invention.  Thus, the claim does not amount to significantly more than the abstract idea itself.  The answer is NO.

          The analysis above applies to all statutory categories of invention.  As such, the presentment of Claims 1, 6 and 8 otherwise styled as a machine or manufacture, for example, are subject to the same analysis.  Furthermore, the dependent claims 2-5 and 7 do not resolve the issues raised in the independent claims.  Claims 2-5 and 7 are directed toward additional data exchange details of the independent claim steps.  Accordingly, claims 2-5 and 7 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis above, applied to Claims 1, 6 and 8.     

Response to Arguments

5.	Rejections under 35 U.S.C. 101:
	As a preliminary matter, the Applicant’s extensive amendments required reconsideration of the abstract ideas involved in the claims as amended.  The Examiner has applied the 2019 PEG and the October 2019 updated guidance which is reflected in the above rejection under 35 U.S.C. 101.  The overall thrust of the rejection is essentially the same with the following responses to the Applicant’s remarks.

With respect to the rejections at issue, the Applicant asserts that “the claims, as amended, are not directed to any judicial exception under Step 2A, Prong 1”, (Remarks, page 8, ¶ 1) and “First, the technology of biometric authentication is not an abstract idea and does not fall into any abstract idea categories. Second, there is no categorical bar against patent eligibility for "biometric transaction authentication." Third, there is no support in case law and no support anywhere in the MPEP that "biometric transaction authentication" is a particular form of organizing human activity. For at least these reasons, the rejections under § 101 are improper and should be withdrawn”, (Remarks, page 8, ¶ 2).  
The Examiner respectfully disagrees and points to the rejection under 35 U.S.C. 101 above for additional explanation.  The Examiner notes that based upon the amended claims, the abstract idea of “biometric transaction authentication” is both a form of organizing human activity and a mental process.
The Examiner notes that the claims are directed to transaction authentication which is a fundamental economic process and as such, the biometric features of the claims do not substantially modify the abstract idea.  The biometric aspects of the amended claims do provide the elements of “storing first biometric information”, “acquiring second biometric information”, comparing the first and second biometric information and based upon the comparison, “transmitting payment information”, presumably to complete a transaction.  Thus, the biometric information feature of this process is merely an access step to completing a payment transaction.  Such activities fall under the category of organizing human behavior and hence, the claims are abstract.  The Applicant’s arguments in this respect are not persuasive. 

Further, the Applicant asserts that “In addition, none of the claimed limitations correspond to the examples of managing personal behavior pertinent to the category of "methods of organizing human activity" as set forth in the USPTO's Subject Matter Eligibility (SME) guidelines, including the examples noted in the USPTO's October 2019 SME Update of: 
• a set of rules for playing a dice game,
• voting,
• assigning hair designs to balance head shape, and
• a series of instructions of how to hedge risk (Remarks, page 9, ¶ 1).

In response, the Examiner respectfully disagrees and points to the grouping of commercial or legal interactions, which include marketing and sales interactions.  The Applicant’s arguments in this respect are not persuasive.

The Applicant, citing the MPEP 2106.04(d)(III) (June 2020 revision) with regard to practical application asserts that “independent claim 1 recites, among other things, "the one or more first biometric information stored in the memory being only from the one or more mobile terminals positioned within a predetermined range from the computer." And, claim I further recites "determine the second biometric information to be corresponding to at least one of the one or more first biometric information stored in the memory." Independent claims 6 and 8 recite similar features”, (Remarks, page 11, ¶ 3) and “In contrast, with the memory of the computer storing only the biometric information from
the mobile terminals positioned within a predetermined range from the computer, and the second biometric information acquired by the computer being determined to correspond to at least one of such limited stored biometric information (i.e., only from mobile terminals within the predetermined range from the computer), the processing load required for biometric authentication is significantly reduced as compared to conventional 1 :N authentication systems in which an unspecified number of biometric information is stored (see, e.g., paragraphs [0036], [0041 ], and [0067]-[0068]). The claims are therefore integrated into a practical application of biometric authentication technology that is patent eligible”, (Remarks, page 12, ¶ 2).
In response, the Examiner respectfully disagrees and points to the rejection above for additional information.  The Applicant’s reasons for asserting the practical application is “the processing load required for biometric authentication is significantly reduced as compared to conventional 1: N authentication systems”.  The employment of computers as a means to reduce the authentication time does not meet the requirements for integrating into a practical application.  As such, the Applicant’s arguments in this respect are not persuasive.    

	The Applicant further asserts that, “the claims amount to significantly more than the judicial exception itself under Step 2B. For instance, the above-noted features, and the combination of the above-noted features with other claimed features, as a whole are meaningful limitations that reduce biometric collation processing loads described in paragraph [0018]”, (Remarks, page 12, ¶ 3).
	In response, the Examiner respectfully disagrees because the claims do not meet the “significantly more’ standard.  The focus of the claims is not an improvement in computers, but on certain independently abstract ideas that merely use computers as tools.  The claims merely provide the instructions for storing first biometric data, acquiring second biometric data, comparing the biometric data and if sufficiently matched, transmitting payment information for completing a transaction.  Thus the claims are not indicative of meeting the significantly more standard and the Applicant’s arguments in this respect are not persuasive. 

	Employing a computer in the methods merely use existing technology to implement the abstract concept by using steps that are normally carried out by computers.  As such, Applicant's arguments are not persuasive and the subject rejections are maintained.
 
Prior Art rejections under 35 U.S.C. 102 and 103:
Applicant’s arguments with respect to claims 1-8 have been considered and are persuasive.  Accordingly, the subject prior art rejection is maintained.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sheets et al. (US 20130290136 A1) discloses strong user authentication on a consumer device without requiring the user to go through a formal registration process with the issuer or processing network. Certain embodiments allow the use of any biometric technology (e.g., fingerprint scan, iris scan, voice recognition, etc.) supported by their consumer device (e.g., smart phone, tablet computer, personal computer) to authenticate the user. 
Tussy (US 20200293644 A1) discloses authenticating a user in an authentication system using a computing device configured to capture authentication biometric identity information. The authentication biometric identify information captured during an authentication session. The authentication biometric identify information may comprise or be derived from one or more images of the user being authenticated. The authentication biometric identify information is compared to root identify biometric information. The root identify biometric information is captured from a trusted source, such as trusted devices located at trusted locations, such as a government entity, financial institution, or business.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R KLOBERG whose telephone number is (571)272-0474. The examiner can normally be reached Mon-Fri; 8:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W. Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL R KLOBERG/Examiner, Art Unit 3698

/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691